DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi et al. (US 2018/0336046 A1), in view of Nelogal et al. (US 2016/0224437 A1), in view of Winokur (US 8,645,659 B1), and in further view of Wang (US 10,708,356 B2).

Regarding claim 1,  Miyauchi teaches a storage system comprising: 
a plurality of storage devices coupled to at least one host through a network and configured to form a virtual network of virtual machines generated when the plurality of storage devices are coupled to the network ([0067] Specifically, the plurality of electronic devices include a plurality of information processing devices (hereinafter referred to as physical servers 20A and 20B) that execute virtual servers, a storage device 40 that can be shared by the physical servers 20A and 20B, and a communication device (hereinafter referred to as a network switch device 30) that can connect to the physical servers 20A and 20B. [0069] Although a case in which the information processing system 10 has the storage device 40 will be described, the information processing system 10 may have two or more storage devices; [0070] The physical servers 20A and 20B, the storage device 40, the network switch device 30, and the management server 50 are connected to a network NW such as a LAN and can communicate with each other via the network NW. Although not illustrated in FIG. 1, actually, the physical server 20A and the management server 50 are connected by the network NW.), 
wherein each of the plurality of storage devices allocates memory resources to the virtual machines and shares device information for the plurality of storage devices through the virtual machines ([0067]; [0069]; [0071] The virtual server is also referred to as a virtual machine; [0072] The virtual servers 22A and 22B are virtual hardware generated by the hypervisors 21A and 21B, respectively, and can operate an OS (guest OS) and an application program on the virtual servers 22A and 22B, respectively, similarly to ordinary hardware. Since the virtual servers 22A and 22B are separated from the physical servers 20A and 20B serving as bases by the hypervisors 21A and 21B, it is possible to allocate resources such as a CPU, a memory, a storage, a network, and the like dynamically and flexibly; [0083] As described above, the data is stored in the virtual server definition table T1, the disk-and-server connection definition table T2, and the virtual network definition table T3 and the physical server 20 (the hypervisor 21), the storage device 40 (the SVP 43), and the network switch device 30 (the SVP 31) execute the command transmitted from the management server 50. In this way, as illustrated in FIG. 22, for example, it is possible to generate the virtual servers 22A and 22B in the physical servers 20A and 20B, respectively, and construct an environment for connecting the virtual servers 22A and 22B in common to the storage device 40.).
Miyauchi does not expressly teach wherein the host: 
selects from the plurality of storage devices a main storage device, and 
transmits a storage pool generation condition to the main storage device that identifies a number of storage pools and a capacity of each storage pool, 
wherein the main storage device generates at least one storage pool that satisfies the storage pool generation condition using the memory resources allocated to each of the virtual machines based on the shared device information.
However, Nelogal wherein the host: 
selects from the plurality of storage devices a main storage device ([0023] host processor 201 can select among storage controller 203 and storage controller 205 to select one to serve as the primary controller and the other to serve as a peer controller.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nelogal with the teachings of Miyauchi to select one of the storage devices as a main storage unit. The modification would have been motivated by the desire of providing control over disk arrays and allowing other controllers to serve as backup controllers for failover. (See at least Nelogal’s [0018])
While Nelogal does teach “a host processor, such as host processor 201, can establish access for storage controllers, such as storage controllers 203 and 205, to a host memory region of host memory, such as host memory 202, and inform the storage controllers of the availability of the host memory region” in at least [0025], neither Miyauchi nor Nelogal expressly teach transmits a storage pool generation condition to the main storage device that identifies a number of storage pools and a capacity of each storage pool, 
wherein the main storage device generates at least one storage pool that satisfies the storage pool generation condition using the memory resources allocated to each of the virtual machines based on the shared device information.
However, Winokur does teach transmits a storage pool generation condition to the main storage device that identifies a number of storage pools and a capacity of each storage pool (Col. 4, lines 31-38: In accordance with an aspect of the presently disclosed subject matter, there is yet further provided a method for facilitating management of resources in a storage pool of external virtual memory, comprising a storage manager creating a pool volume and a unique handle; the storage manager attaching the handle to a host manager and to the pool volume; the storage manager creating a pool and associating the pool to the pool volume. Col. 11, lines 53-61: The storage subsystem (e.g. module 201) executes this command by creating the requested volume 604 of the specified name and size in the specified pool 405, allocating a free LUN number to it and creating ITLs which are based on this LUN and initiator ports and target ports which are the same as the ones allocated for the pool volume. By performing this operation, the storage system guarantees that the newly created volume is accessible to all hosts that were granted access to this pool on all previously defined paths (LUNs)), 
wherein the main storage device generates at least one storage pool that satisfies the storage pool generation (Abstract: A method for managing resources in a storage pool of external virtual memory, that includes a host manager being associated with a storage pool by a storage manager. The host manager manages the resources, the managing including creating resources in the storage pool and/or deleting resources in the storage pool. The host manager further accesses the resource in the pool, such accessing including reading data to or writing data to the resource; Col. 9, lines 4-10: The resource management module 202 of the storage manager 107 executes this command by creating the requested volume of the specified name and size in the specified pool, allocating a free LUN number to it (612); Col. 10, lines 12-26; Col. 11, lines 53-61)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Winokur with the teachings of Miyauchi and Nelogal to transmit a pool generation request and specifications. The modification would have been motivated by the desire of allowing host elements to access the pool. 
While Winokur teaches generating one storage pool that satisfies the storage pool generation neither Miyauchi, Nelogal, nor Winokur expressly teach generates at least one storage pool…based on the shared device information.
However, Wang teaches generates at least one storage pool…based on the shared device information (Col. 6, lines 54 through Col. 7, line 13: a VM service can be deployed and carried on a resource server, and a storage service program (Storage server) can also be deployed on the resource server to manage a local disk, integrate local storage resources, and add the local storage resources into a virtual storage resource pool. In this embodiment of the present invention, a hard disk may be used as the resource management granularity, and a node may also be used as the resource management granularity to add the storage resources of the resource server into the system to establish the storage resource pool. When a server or a disk is to be added into the storage resource pool, a storage management process (or referred to as a service program) deployed on the resource server sends a message to the storage resource management module 130, so as to apply for registration with and addition into a shared storage resource pool. After receiving the request and confirming the addition of the server or the disk, the storage resource management module 130 may add information of the server or the disk into the storage resource pool, and send relevant configuration and information about the storage resource pool to an added node, so that the system can perform adjustment according to a configured policy, thereby completing establishment or expansion of the storage resource pool. It should be further understood that a capacity reduction process of the storage resource pool is similar to the foregoing process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang with the teachings of Miyauchi, Nelogal, and Winokur to use shared device information used to create the pool. The modification would have been motivated by the desire of balancing and improving reliability of storage resources. 

Regarding claim 2, Miyauchi teaches wherein the host is coupled to the main storage device through a physical network switch and the plurality of storage devices are coupled to each other through a virtual network switch to which the virtual machines are coupled ([0067] Specifically, the plurality of electronic devices include a plurality of information processing devices (hereinafter referred to as physical servers 20A and 20B) that execute virtual servers, a storage device 40 that can be shared by the physical servers 20A and 20B, and a communication device (hereinafter referred to as a network switch device 30) that can connect to the physical servers 20A and 20B. [0069] Although a case in which the information processing system 10 has the storage device 40 will be described, the information processing system 10 may have two or more storage devices; [0071] The virtual server is also referred to as a virtual machine).

Regarding claim 3, Miyauchi teaches wherein each of the plurality of storage devices generates virtual machines corresponding to the number of storage pools and assigns unique virtual addresses to the virtual machines (Fig. 11, Creation of Virtual Server; [0063] FIG. 49 illustrates a state in which the virtual server 22A (the virtual server name: Dom0001) and the virtual server 22B (the virtual server name: Dom0002) are generated in the physical server 20A (the physical server name: HW001) and the physical server 20B (the physical server name: HW002), respectively, and an environment for connecting the virtual servers 22A and 22B in common to the storage device 40 (the volume name: vd-1101) is constructed; [0083] As described above, the data is stored in the virtual server definition table T1, the disk-and-server connection definition table T2, and the virtual network definition table T3 and the physical server 20 (the hypervisor 21), the storage device 40 (the SVP 43), and the network switch device 30 (the SVP 31) execute the command transmitted from the management server 50. In this way, as illustrated in FIG. 22, for example, it is possible to generate the virtual servers 22A and 22B in the physical servers 20A and 20B, respectively, and construct an environment for connecting the virtual servers 22A and 22B in common to the storage device 40; [0140]).

Regarding claim 4, Winokur teaches wherein the host accesses the at least one storage pool using virtual addresses of virtual machines generated in the main storage device ((Fig. 11, Creation of Virtual Server; [0063] FIG. 49 illustrates a state in which the virtual server 22A (the virtual server name: Dom0001) and the virtual server 22B (the virtual server name: Dom0002) are generated in the physical server 20A (the physical server name: HW001) and the physical server 20B (the physical server name: HW002), respectively, and an environment for connecting the virtual servers 22A and 22B in common to the storage device 40 (the volume name: vd-1101) is constructed; [0083] As described above, the data is stored in the virtual server definition table T1, the disk-and-server connection definition table T2, and the virtual network definition table T3 and the physical server 20 (the hypervisor 21), the storage device 40 (the SVP 43), and the network switch device 30 (the SVP 31) execute the command transmitted from the management server 50. In this way, as illustrated in FIG. 22, for example, it is possible to generate the virtual servers 22A and 22B in the physical servers 20A and 20B, respectively, and construct an environment for connecting the virtual servers 22A and 22B in common to the storage device 40; [0140]).).

Regarding claim 13, it is a method type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale.

Regarding claim 14, it is a method type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale.

Regarding claim 15, it is a method type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale.

Regarding claim 16, it is a method type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale.

Regarding claim 17, it is a method type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale.

Regarding claim 18, it is a method type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi, Nelogal, Winokur, and Wang, as applied to claim 1, in further view of Chang et al. (US 2012/0133520 A1).

Regarding claim 5, Miyauchi, Nelogal, Winokur, nor Wang expressly teach wherein the device information includes: a hardware state including remaining storage capacity of the storage device, a number of bad blocks, temperature, or lifespan; and 
a software state including a busy degree of the storage device, a number of requests being processed or being in a standby state, a requested request pattern, or a requested data pattern.
However, Chang teaches a method for the management of a storage device by detecting a status. Further, Chang teaches wherein the device information includes: a hardware state including remaining storage capacity of the storage device, a number of bad blocks, temperature, or lifespan ([0022] monitoring and recording a temperature); and 
a software state including a busy degree of the storage device, a number of requests being processed or being in a standby state, a requested request pattern, or a requested data pattern ([0022] monitoring various statuses of the computer system 101, e.g. monitoring and recording a temperature and various transmission errors of the computer system 101; [0023] monitoring a system status of a software).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chang with the teachings of Miyauchi, Nelogal, Winokur, and Wang to manage a server system. The modification would have been motivated by the desire of help a monitoring operator to manage and maintain the computer system, or to provide a basis for improving the computer system.

Regarding claim 6, Chang teaches further comprising: a baseboard management controller configured to manage the plurality of storage devices, wherein each of the plurality of storage devices transmits the device information to the baseboard management controller as the plurality of storage devices are coupled to the storage system ([0022] The baseboard management controller 121 monitors and records the status of the hard disks; [0023] For example, the baseboard management controller 121 can initiatively provide some functions, such as monitoring a system status of a software/hardware of the computer system, recording an event log, controlling a system reboot, generating an alarm for an event automatically, and performing an automatic system control (e.g. power-off). Through the baseboard management controller 121, a firmware of the slave microcontrollers 111 can be directly updated, thereby increasing the convenience of updating.).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Winokur (US 8,645,659 B1), in view of Wang (US 10,708,356 B2), in view of Kami (US 2012/0030306 A1), and in further view of Miyauchi et al. (US 2018/0336046 A1).

Regarding claim 7, Winokur teaches a storage device (Fig. 1, Storage System 102), coupled to at least one host through a network (Fig. 1, shows at least Host 101-1 connected to storage system 102; Col. 1, lines 20-24), the storage device comprising: 
sa controller (Fig. 1, Storage manager 107-n); and 
a data storage device configured to write and read data according to control of the controller (Abstract: A method for managing resources in a storage pool of external virtual memory, that includes a host manager being associated with a storage pool by a storage manager. The host manager manages the resources, the managing including creating resources in the storage pool and/or deleting resources in the storage pool. The host manager further accesses the resource in the pool, such accessing including reading data to or writing data to the resource.); 
wherein the controller includes: 
a network interface configured to couple the storage 10device to the network and communicate with the at least one host (Col. 1, lines 20-24: An application (not shown) in Host 101-1 accesses a volume of external virtual memory 104-2 through a handle being for example ITL where I stands for initiator port say 108-1 and T stands for a target port say (109-2) and L stands for LUN say 110-1.); 
15a storage interface configured to provide a communication channel between the controller and the data storage device (Col. 7, line 65 through Col. 8, line 1: The resource control module 201 (see FIG. 2) of storage manager 107 further attaches the handle to the volume 401 through target port 403 and to the host 400 through initiator port 404); and 
generate at least one storage pool that satisfies a number of 25storage pools and capacity for each storage pool requested by the at 38least one host using the memory resource allocated to the at least one virtual machine (Abstract: A method for managing resources in a storage pool of external virtual memory, that includes a host manager being associated with a storage pool by a storage manager. The host manager manages the resources, the managing including creating resources in the storage pool and/or deleting resources in the storage pool. The host manager further accesses the resource in the pool, such accessing including reading data to or writing data to the resource; Col. 9, lines 4-10: The resource management module 202 of the storage manager 107 executes this command by creating the requested volume of the specified name and size in the specified pool, allocating a free LUN number to it (612); Col. 10, lines 12-26; Col. 11, lines 53-61).
Winokur does not expressly teach wherein generate at least one storage pool that satisfies a number of storage pools and capacity for each storage pool requested by the at least one host using the memory resource allocated to the at least one virtual machine based on the shared device information;
a converter configured to perform conversion between a communication protocol of the network interface and a communication protocol of the storage device; 
a storage virtualizer configured to: 
allocate a memory resource to at least one virtual 20machine that is generated as the storage device is coupled to the network; 
share device information of the plurality of storage devices through the at least one virtual machine.  
However, Wang teaches wherein generate at least one storage pool that satisfies a number of storage pools and capacity for each storage pool requested by the at least one host using the memory resource allocated to the at least one virtual machine based on the shared device information (Col. 6, lines 54 through Col. 7, line 13: a VM service can be deployed and carried on a resource server, and a storage service program (Storage server) can also be deployed on the resource server to manage a local disk, integrate local storage resources, and add the local storage resources into a virtual storage resource pool. In this embodiment of the present invention, a hard disk may be used as the resource management granularity, and a node may also be used as the resource management granularity to add the storage resources of the resource server into the system to establish the storage resource pool. When a server or a disk is to be added into the storage resource pool, a storage management process (or referred to as a service program) deployed on the resource server sends a message to the storage resource management module 130, so as to apply for registration with and addition into a shared storage resource pool. After receiving the request and confirming the addition of the server or the disk, the storage resource management module 130 may add information of the server or the disk into the storage resource pool, and send relevant configuration and information about the storage resource pool to an added node, so that the system can perform adjustment according to a configured policy, thereby completing establishment or expansion of the storage resource pool. It should be further understood that a capacity reduction process of the storage resource pool is similar to the foregoing process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang with the teachings of Winokur to use shared device information used to create the pool. The modification would have been motivated by the desire of balancing and improving reliability of storage resources. 

Winokur nor Wang expressly teach a converter configured to perform conversion between a communication protocol of the network interface and a communication protocol of the storage device; 
a storage virtualizer configured to: 
allocate a memory resource to at least one virtual 20machine that is generated as the storage device is coupled to the network; 
share device information of the plurality of storage devices through the at least one virtual machine.  
However, Kami teaches a converter configured to perform conversion between a communication protocol of the network interface and a communication protocol of the storage device ([0168] a bridge is provided to convert a first protocol specified for communications through connections via the network, and a second protocol specified for communications between the physical devices and the high-speed storage device, the connections via the network being transparent to a software program being executed in the physical devices.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kami with the teachings of Winokur and Wang to have a converter to convert communications via the network from a first protocol to a second protocol. The modification would have been motivated by the desire of allowing transparency between the communications of the software and the physical devices.
While Winokur teaches an application within a host (See at least Background). Winokur, Wang, nor Kami expressly teach a storage virtualizer configured to: 
allocate a memory resource to at least one virtual 20machine that is generated as the storage device is coupled to the network; 
share device information of the plurality of storage devices through the at least one virtual machine.  
However, Miyauchi teaches a storage virtualizer (Fig. 1, hypervisor) configured to: 
allocate a memory resource to at least one virtual 20machine that is generated as the storage device is coupled to the network and share device information of the plurality of storage devices through the at least one virtual machine ([0067]; [0069]; [0071] The virtual server is also referred to as a virtual machine; [0072] The virtual servers 22A and 22B are virtual hardware generated by the hypervisors 21A and 21B, respectively, and can operate an OS (guest OS) and an application program on the virtual servers 22A and 22B, respectively, similarly to ordinary hardware. Since the virtual servers 22A and 22B are separated from the physical servers 20A and 20B serving as bases by the hypervisors 21A and 21B, it is possible to allocate resources such as a CPU, a memory, a storage, a network, and the like dynamically and flexibly; [0083] As described above, the data is stored in the virtual server definition table T1, the disk-and-server connection definition table T2, and the virtual network definition table T3 and the physical server 20 (the hypervisor 21), the storage device 40 (the SVP 43), and the network switch device 30 (the SVP 31) execute the command transmitted from the management server 50. In this way, as illustrated in FIG. 22, for example, it is possible to generate the virtual servers 22A and 22B in the physical servers 20A and 20B, respectively, and construct an environment for connecting the virtual servers 22A and 22B in common to the storage device 40.).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Miyauchi with the teachings of Winokur, Wang, and Kami to allocate virtualized resources to virtual machines. The modification would have been motivated by the desire of allowing virtual machines to share common resources.

Regarding claim 8, Miyauchi teaches wherein the storage device 5is coupled to the at least one host through a physical network switch and is coupled to other storage devices through a virtual network switch to which the at least one virtual machine is coupled ([0067] Specifically, the plurality of electronic devices include a plurality of information processing devices (hereinafter referred to as physical servers 20A and 20B) that execute virtual servers, a storage device 40 that can be shared by the physical servers 20A and 20B, and a communication device (hereinafter referred to as a network switch device 30) that can connect to the physical servers 20A and 20B. [0069] Although a case in which the information processing system 10 has the storage device 40 will be described, the information processing system 10 may have two or more storage devices; [0071] The virtual server is also referred to as a virtual machine)..  

Regarding claim 9, Miyauchi teaches wherein the storage 10virtualizer generates virtual machines corresponding to the number of storage pools and assigns unique virtual addresses to the virtual machines (Fig. 11, Creation of Virtual Server; [0063] FIG. 49 illustrates a state in which the virtual server 22A (the virtual server name: Dom0001) and the virtual server 22B (the virtual server name: Dom0002) are generated in the physical server 20A (the physical server name: HW001) and the physical server 20B (the physical server name: HW002), respectively, and an environment for connecting the virtual servers 22A and 22B in common to the storage device 40 (the volume name: vd-1101) is constructed; [0083] As described above, the data is stored in the virtual server definition table T1, the disk-and-server connection definition table T2, and the virtual network definition table T3 and the physical server 20 (the hypervisor 21), the storage device 40 (the SVP 43), and the network switch device 30 (the SVP 31) execute the command transmitted from the management server 50. In this way, as illustrated in FIG. 22, for example, it is possible to generate the virtual servers 22A and 22B in the physical servers 20A and 20B, respectively, and construct an environment for connecting the virtual servers 22A and 22B in common to the storage device 40; [0140]).  

Regarding claim 10, Winokur teaches wherein the at least one ishost accesses the at least one storage pool using the virtual addresses of the virtual machines ((Fig. 11, Creation of Virtual Server; [0063] FIG. 49 illustrates a state in which the virtual server 22A (the virtual server name: Dom0001) and the virtual server 22B (the virtual server name: Dom0002) are generated in the physical server 20A (the physical server name: HW001) and the physical server 20B (the physical server name: HW002), respectively, and an environment for connecting the virtual servers 22A and 22B in common to the storage device 40 (the volume name: vd-1101) is constructed; [0083] As described above, the data is stored in the virtual server definition table T1, the disk-and-server connection definition table T2, and the virtual network definition table T3 and the physical server 20 (the hypervisor 21), the storage device 40 (the SVP 43), and the network switch device 30 (the SVP 31) execute the command transmitted from the management server 50. In this way, as illustrated in FIG. 22, for example, it is possible to generate the virtual servers 22A and 22B in the physical servers 20A and 20B, respectively, and construct an environment for connecting the virtual servers 22A and 22B in common to the storage device 40; [0140]).).
  
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Winokur, Wang, Kami, and Miyauchi, as applied to claim 7, in further view of Chang et al. (US 2012/0133520 A1).

Regarding claim 11, Winokur, Wang, Kami, and Miyauchi do not expressly teach wherein the device information includes: 20a hardware state including remaining storage capacity of the storage device, a number of bad blocks, temperature, or lifespan; and a software state including a busy degree of the storage device, a number of requests being processed or being in a standby state, a 25requested request pattern, or a requested data pattern.  
	However, Chang teaches wherein the device information includes: 20a hardware state including remaining storage capacity of the storage device, a number of bad blocks, temperature, or lifespan ([0022] monitoring and recording a temperature); and 
a software state including a busy degree of the storage device, a number of requests being processed or being in a standby state, a 25requested request pattern, or a requested data pattern ([0022] monitoring various statuses of the computer system 101, e.g. monitoring and recording a temperature and various transmission errors of the computer system 101; [0023] monitoring a system status of a software).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chang with the teachings of Winokur, Wang, Kami, and Miyauchi to manage a server system. The modification would have been motivated by the desire of help a monitoring operator to manage and maintain the computer system, or to provide a basis for improving the computer system.
  
Regarding claim 12, Chang teaches wherein the storage device is coupled to a baseboard management controller and transmits the device information to the baseboard management controller ([0022] The baseboard management controller 121 monitors and records the status of the hard disks; [0023] For example, the baseboard management controller 121 can initiatively provide some functions, such as monitoring a system status of a software/hardware of the computer system, recording an event log, controlling a system reboot, generating an alarm for an event automatically, and performing an automatic system control (e.g. power-off). Through the baseboard management controller 121, a firmware of the slave microcontrollers 111 can be directly updated, thereby increasing the convenience of updating.).

Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195